

EXHIBIT 10(ce)
 


 


 


 


 


 




NATIONAL WESTERN LIFE INSURANCE COMPANY
GRANDFATHERED
NON-QUALIFIED DEFERRED COMPENSATION PLAN


 


 


 
As Amended and Restated Effective as of
December 31, 2004


 


 

 
 

--------------------------------------------------------------------------------

 

NATIONAL WESTERN LIFE INSURANCE COMPANY
GRANDFATHERED NON-QUALIFIED DEFERRED COMPENSATION PLAN


Table of Contents
 

   
Page
     
ARTICLE I – Purpose, Definitions and Construction
 
1
1.1     Purpose of the Plan
 
1
1.2     Definitions
 
1
1.3     Construction
 
3
1.4     Cessation of Benefit Accruals and Vesting Services
 
4
   
 
ARTICLE II - Eligibility
 
5
2.1     Initial Eligibility Requirements
 
5
2.2     Eligible Requirements for Subsequent Plan Years
 
5
2.3     Loss of Eligible Employee Status
 
5
2.4     Termination of Participation in Connection with the American Jobs
 
5
Creation Act of 2004
         
ARTICLE III – Contributions to the Plan
 
6
3.1     Participant Contributions
 
6
3.2     Employer Mandatory Matching Contributions
 
6
3.3     Employer Discretionary Matching Contributions
 
6
3.4     Employer Mandatory Non-Matching Contributions
 
7
3.5     Employer Additional Discretionary Contributions
 
7
3.6     Establishment of Account
 
7
     
ARTICLE IV – Allocation and Investment
 
8
4.1     Allocation
 
8
4.2     Establishment of Trust
 
8
4.3     Allocation of Investment Earnings
 
8
     
ARTICLE V – Determination of Payment of Account
 
9
5.1     Vesting of Account
 
9
5.2     Determination of Account
 
10
5.3     Timing of Payment
 
10
5.4     Form of Payment
 
11
5.5     Hardship Withdrawals
 
11
5.6     Early Withdrawals
 
12


 
i

--------------------------------------------------------------------------------

 



 

     
ARTICLE VI – Miscellaneous
 
13
6.1     Administration of the Plan
 
13
6.2     Amendment of the Plan
 
13
6.3     Termination of the Plan
 
13
6.4     Notices to Participants
 
13
6.5     Non-Alienation
 
13


 
ii

--------------------------------------------------------------------------------

 



ARTICLE I
 
PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1.1           Purpose of the Plan
 
This Plan is established by the Employer to permit certain select management
employees, who are defined below, to defer the payment of a percentage of their
Compensation, and in addition thereto, to provide for certain Employer
contributions to augment such employees' retirement income.  This Plan is not
intended to, and does not, qualify under sections 401(a) and 501(a) of the
Internal Revenue Code, and is designed to be exempt from the requirements of the
Employee Retirement Income Security Act.
 
The Plan is amended and restated as set forth herein effective as of the Freeze
Date solely for the purpose of incorporating prior amendments (all of which were
effective prior to January 1, 2005) and documenting the freezing of all benefits
effective as of the Freeze Date.  Nothing in this amended and restated Plan is
intended to constitute or shall be construed as constituting a material
modification of the Plan.  Because the Plan has not been materially modified
after October 3, 2004 and does not provide for any benefits not earned and
vested as of December 31, 2004, the Plan is intended to be exempt from the
requirements of Code section 409A.
 
1.2           Definitions
 
The following terms, when found in the Plan, shall have the meanings set forth
below:
 
(a)           Account Balance:  At any time, the total of all amounts credited
under the terms of the Plan to a Participant, the rights to which are determined
under the Plan.
 
(b)           Beneficiary:  The person(s) and/or the trust(s) created for the
benefit of a person or persons who are the natural object of the Participant's
bounty, or the Participant's estate, whichever is designated by the Participant
to receive the benefits payable hereunder upon his death.
 
(c)           Code:  The Internal Revenue Code of 1986, as it may be amended
from time to time, including any successor.
 
(d)           Committee:  The individuals appointed by the Board of Directors of
the Employer, and known as the Pension Committee, to manage and direct the
operation and administration of the Plan.
 

 
1

--------------------------------------------------------------------------------

 



 
(e)           Compensation:  Compensation shall be the total cash remuneration
paid by the Employer during each Plan Year, as reported on Form W-2 or its
subsequent equivalent.  Notwithstanding the foregoing, “Compensation” shall
include director’s fees; amounts deferred under Code sections 125, 132(f)(4), or
401(k); and nonqualified elective deferrals, and “Compensation” shall exclude
reimbursements or other expense allowances, moving expenses, welfare benefits,
imputed value of insurance, stock option income, commissions, bonuses, and any
other extraordinary remuneration.  Compensation hereunder shall not be subject
to any limitations applicable to tax-qualified plans, such as pursuant to Code
sections 401(a)(17) or 415.
 
(f)            Disability:  A physical or mental condition of a Participant
resulting from bodily injury, disease or mental disorder which renders him
incapable of continuing any gainful occupation.  The determination of Disability
shall be made either as a result of the Participant qualifying for a pension
under the federal Social Security Act, or based upon such evidence as is
determined to be applicable by the Employer in its sole discretion.
 
(g)           Eligible Employee:  A person employed by the Employer in the
position of Senior Vice President or above, or a person who has been designated
by the President of the Employer, by name, position, or in any other manner, as
being in the class of persons who are eligible to participate in the Plan.  Such
latter designation shall be made in writing by the President of the
Employer.  However, no person who is an employee of the Employer shall be
selected as an Eligible Employee except a member of the select group of
management or highly compensated employees of the Employer, as such term is
defined under section 201 of the Employee Retirement Income Security Act of
1974, and regulations and rulings promulgated thereunder by the Department of
Labor.
 
(h)           Employer:  National Western Life Insurance Company, a corporation
organized and existing under the laws of the State of Texas, and any successor
or successors.
 
(i)            Freeze Date:  December 31, 2004.
 
(j)            Hours of Service:  An Hour of Service is each hour for which the
Participant is paid by virtue of his employment with the Employer, including
hours paid but not worked, and including hours completed prior to the date he
actually becomes a Participant hereunder.
 
(k)           Initial Participation Period:  The time period beginning when the
Eligible Employee first completes an Hour of Service until the first January 1,
April 1, July 1 or October 1 which is coincident with or next follows the
earlier of (i) six (6) months after the date the Employee first completes and
Hour of Service for the Employer, provided the Employee completes five hundred
(500) Hours of Service during such six (6) month period or (ii) the date he
completes one (1) Year of Service.
 
(l)            Normal Retirement Age:  The date on which a Participant attains
age sixty-five (65).
 

 
2

--------------------------------------------------------------------------------

 



 
(m)          Normal Retirement Date:  The first day of the month coincident with
or next following a Participant's Normal Retirement Age.
 
(n)           Original Effective Date:  April 1, 1995.
 
(o)           Participant:  An Eligible Employee who has met the requirements of
Section 2.1 hereof, and whose participation has not been terminated.
 
(p)           Plan:  The National Western Life Insurance Company Grandfathered
Non-Qualified Deferred Compensation Plan, as set forth herein, and as it may be
amended from time to time.
 
(q)           Plan Quarter:  The three month period beginning on January 1,
April 1, July 1 or October 1 and ending on March 31, June 30, September 30 or
December 31.
 
(r)            Plan Year:  The twelve month period beginning on January 1 and
ending on December 31 each year.
 
(s)           Valuation Date:  The date as of which the Plan is valued and gains
or losses allocated, which shall be March 31, June 30, September 30 and December
31 of each Plan Year.  However, the Committee may use more frequent Valuation
Dates if it so desires.
 
(t)            Years of Service:  The period of an Eligible Employee's
employment considered in the calculation of the vested amount of his
benefits.  An Eligible Employee's service shall be determined in twelve (12)
month periods, based on Plan Years, including the Plan Year within which falls
his date of hire.  During such twelve (12) month periods, a Year of Service will
be granted if the Eligible Employee completes at least one thousand (1,000)
Hours of Service.
 
1.3           Construction
 
The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words "hereof', "herein",
"hereunder" and other similar compounds of the word "here" shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.
 

 
3

--------------------------------------------------------------------------------

 



 
1.4           Cessation of Benefit Accruals and Vesting Service
 
Notwithstanding any other provision of the Plan to the contrary, no individual
(including individuals who ceased to be Employees prior to the Freeze Date)
shall become a Participant, be credited with additional Years of Service for
vesting purposes, or accrue any additional benefits under the Plan after the
Freeze Date, other than earnings credited pursuant to Section 4.3.  Therefore,
no individual shall be credited with additional Service after the Freeze Date,
and remuneration paid after the Freeze Date shall not be taken into account
under the Plan for contribution purposes.  The provisions of this Section are
intended to comply with an exemption from the requirements of Code section 409A
and shall be construed in accordance therewith.  The provisions of this
paragraph shall not be considered a “material modification” of the Plan, but
shall instead be considered a cessation of future deferrals in accordance with
Treasury regulation section 1.409A-6(a)(4)(iii).
 


 


 

 
4

--------------------------------------------------------------------------------

 

ARTICLE II
 
ELIGIBILITY
 
2.1           Initial Eligibility Requirements
 
An Eligible Employee may elect to become a Participant hereunder on the date the
Eligible Employee first completes an Hour of Service for the Employer.  An
election to become a Participant shall be made no later than 30 days after the
date the Eligible Employee first completes an Hour of Service for the Employer.
 
2.2           Eligibility Requirements for Subsequent Plan Years
 
An Eligible Employee who does not become a Participant when first eligible under
the provisions of Section 2.1 may elect to become a Participant hereunder as of
the first day of any subsequent Plan Year by executing an enrollment form at
least 30 days prior to the beginning of such Plan Year.
 
2.3           Loss of Eligible Employee Status
 
In the event of the demotion of a participating Eligible Employee, such that the
employee is no longer an Eligible Employee within the meaning of Section 1.2(g)
herein, no further contributions by that employee shall be allowed under the
Plan.  The provisions of Article V, Determination of Payment of Account, shall
continue to govern the employee's account.
 
2.4           Termination of Participation in Connection with the Amercian Jobs
Creation Act of 2004
 
The Chairman of the Employer as of December 31, 2004 shall cease to participate
in the Plan effective as of such date.  Contributions and other amounts
allocated to the Account of such Participant after December 31, 2004 shall be
forfeited and used to reduce the Employer contributions specified under Sections
3.2, 3.3, and 3.4 hereof and any excess shall then be returned to the
Employer.  The provisions of this Section are intended to comply with the
requirements of Code section 409A and shall be construed in accordance
therewith.  The provisions of this Section shall not be considered a “material
modification” of the Plan, but shall instead be considered a cessation of future
deferrals in accordance with Q&A-18(c) of Internal Revenue Service Notice
2005-1.
 

 
5

--------------------------------------------------------------------------------

 

ARTICLE III
 
CONTRIBUTIONS TO THE PLAN
 
3.1           Participant Contributions
 
Each Employee who becomes a Participant in accordance with Article II hereof may
elect to make contributions to the Plan on a pre-tax basis in increments of
onequarter percent (1/4% or 0.25%) of his Compensation, from one-quarter percent
(1/4% or 0.25%) to fifty percent (50%).
 
Each Participant's pre-tax salary deferral agreement shall be made in writing on
such forms as the Committee shall prescribe, and shall be effective on a Plan
Year basis, or until changed in accordance with subsequent provisions of this
Section 3.1.  A Participant's election hereunder may be completely discontinued
at any time, and may be changed on any periodic basis defined and approved by
the Committee, or as of any Valuation Date, provided that notice of such change
is received at least thirty (30) days prior to such Valuation Date for
Compensation to be earned for services rendered following such date, or within
such time frame as is approved by the Cominittee. If, as of any Valuation Date,
or as of the last day of any time period defined and approved by the Committee
in accordance with the provisions of this Section 3.1, a Participant does not
submit a new election, his previous election shall be deemed to continue.
 
3.2           Employer Mandatory Matching Contributions
 
The Employer shall make an Employer mandatory matching contribution each Plan
Quarter equal to fifty percent (50%) of the Participant's contributions made
under Section 3.1 of this Plan, limited to no more than two percent (2%) of the
Participant's Compensation for the quarter, that exceeds, on a year to date
basis, the applicable limitation under Code section 401(a)(17)(A), as adjusted
in accordance with Code section 401(a)(17)(B).
 
However, during any Participant's Initial Participation Period, the Employer
shall make an Employer mandatory matching contribution each Plan Quarter equal
to fifty percent (50%) of the Participant's contributions made under Section 3.1
of this Plan, limited to no more than two percent (2%) of the Participant's
Compensation for the quarter.
 
3.3           Employer Discretionary Matching Contributions
 
The Employer may make an additional matching contribution each Plan Quarter, to
be known as an Employer discretionary matching contribution, equal to fifty
percent (50%) of the Participant's contributions made under Section 3.1 of this
Plan, limited to no more than two percent (2%) of the Participant's Compensation
for the quarter.
 
The determination as to whether an Employer discretionary matching contribution
shall be made is in the sole discretion of the President of the Employer,
determined on a quarterly basis.
 

 
6

--------------------------------------------------------------------------------

 



 
3.4           Employer Mandatory Non-Matching Contributions
 
The Employer shall make an Employer mandatory non-matching contribution each
Plan Quarter equal to two percent (2%) of the Participant's Compensation for the
quarter that exceeds, on a year to date basis, the applicable limitation under
Code section 401(a)(17)(A), as adjusted in accordance with Code section
401(a)(17)(B).
 
However, during any Participant's Initial Participation Period, the Employer
shall make an Employer mandatory non-matching contribution each Plan Quarter
equal to two percent (2%) of the Participant's Compensation for the quarter.
 
3.5           Employer Additional Discretionary Contributions
 
The Employer may make an additional discretionary contribution each Plan
Quarter.  The determination as to which Participant(s) receives the
contribution, the amount of the contribution and the timing of the contribution
is in the sole discretion of the President of the Employer, determined on a
quarterly basis.
 
3.6           Establishment of Account
 
Each Participant herein shall have maintained in his name an Account, to which
shall be credited his salary reduction contributions, as well as his allocable
share of Employer contributions made under the terms of this Article.  A
Participant's Account shall reflect his share of such contributions, including
his allocable share of any gains and losses pursuant to Section 4.3 hereof.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE IV
 
ALLOCATION AND INVESTMENT
 
4.1           Allocation
 
Contributions made pursuant to Section 3.1 hereof shall be allocated to the
Account of the Participant from whose Compensation such amounts were reduced, as
soon as practicable following the date of actual salary reduction.
 
Any contribution made pursuant to Section 3.2, 3.3, and 3.4 hereof shall be
allocated to each participant who is in the active employ of the Employer as of
the last day of the Plan Quarter for which such contribution was made, unless
that Participants termination of employment is as a result of his death,
Disability, attainment of Normal Retirement Age, or such other cause as shall be
deemed as acceptable by the Board of Directors of the Employer.
 
4.2           Establishment of Trust
 
The Employer may establish a trust fund with regard to the Accounts hereunder,
designed to be an irrevocable grantor trust under Code section 671.  However, if
the assets of such trust are not available or are insufficient to pay such
benefits or if no such trust is established or funded, then benefits hereunder
shall be paid from the general assets of the Employer.  The rights of each
Participant and any Beneficiary hereunder shall be solely those of an unsecured
general creditor of the Employer.
 
4.3           Allocation of Investment Earnings
 
Investment earnings shall be credited as of the last day of each calendar
quarter, based on the actual investment results for such quarter.  The earnings
to be allocated will be allocated to each Participant's Account in the
proportion that the Participant's Account balance at the beginning of the
quarter, less any withdrawals during the quarter, plus one-half (1/2) of any
additions made to the Account during the quarter, bears to the total of all such
Accounts.
 
If more than one investment fund is maintained, each Participant shall provide
an election as to the investment of his Accounts.  Each Participant's investment
election shall be made in writing, on such forms as the Committee shall
prescribe, and shall remain effective hereunder until changed.  A Participant's
election hereunder may be changed as of any Valuation Date, provided that notice
of such change is received at least thirty (30) days prior to such Valuation
Date, or within such time frame as is approved by the Committee.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE V
 
DETERMINATION OF PAYMENT OF ACCOUNT
 
5.1           Vesting of Account
 
The Participant's Account derived from contributions made under Section 3.1
hereof shall be one hundred percent (100%) vested and non-forfeitable at all
times.
 
As to a Participant who is at the level of Executive Vice President or above,
his total Account shall be one hundred percent (100%) vested and non-forfeitable
at all times.
 
As to all other Participants, and as to the amount of such a Participant's
Account other than that derived from contributions made pursuant to Section 3.1
hereof, such Account shall become one hundred percent (100%) vested and
non-forfeitable in accordance with the following:
 
(a)           Upon the retirement of a Participant at or after his Normal
Retirement Date.
 
(b)           Upon a determination of Disability in accordance with Section
1.2(f) hereof.
 
(c)           Upon the death of a Participant.
 
Prior to the occurrence of any of the foregoing, such a Participant shall become
vested in his Account in accordance with the following schedule:
 
 
Years of Service
   
With the Employer
 
Vested Percentage
Less than 3
 
    0%
3
 
  20%
4
 
  40%
5
 
  60%
6
 
  80%
7 or more
 
100%

 

 
 
9

--------------------------------------------------------------------------------

 



 
5.2           Determination of Account
 
As of the date of a Participant's termination of employment with the Employer
(including termination due to any of the events specified under Section 5.1
hereof), his vested Account balance shall be determined in accordance with the
provisions of Section 5.1 above.  Thereafter, as of the last day of the Plan
Quarter coincident with or next following his termination of employment, the
nonvested portion of his Account shall be forfeited.  Such forfeited amount
shall be used to first reduce the Employer contributions specified under
Sections 3.2, 3.3, and 3.4 hereof and any remaining amounts shall be reallocated
among all Participants eligible to receive Employer contributions as of such
date under Section 4.1 hereof, in the proportion that such Participant’s
Compensation for the Plan Quarter bears to the Compensation for the Plan Quarter
of all Participants eligible for such contribution.
 
5.3           Timing of Payment
 
A Participant, or in the case of a benefit due to the death of a Participant,
his Beneficiary, shall be entitled to payment of his vested Account Balance
immediately following the termination of his employment status with the
Employer, and payment shall be made according to the following paragraphs of
this Section 5.3.
 
If the Participant has chosen payment under the lump sum option of Section 5.4,
or if the Participant has chosen the installment payment option under Section
5.4 and has not yet begun to receive installment payments, payment shall be made
as soon as administratively feasible following the termination of his employment
status, based on the Participant's Account Balance as of the last day of the
calendar quarter next preceding the date of distribution. However, if the
employer determines that such payment would not be in the best interest of
remaining participants due to fluctuations in the value of the trust no
distribution shall be made until a subsequent value of the trust is determined
as of the last day of the calendar quarter in which the event requiring
distribution occurs.
 
In the event of the death of a Participant who has begun to receive annual
payments under the installment payment option, such death occurring before all
of the installments are paid, the Account Balance shall be paid to the
Participant's beneficiary or estate within twelve (12) months of the date of the
Participant's death.
 
A Participant who is the Chairman of the Employer may elect to receive payment
of his Vested Account balance on or after his Normal Retirement Date even if
such Participant has not retired from active service with the Employer.  Payment
shall be made in accordance with the foregoing provisions of this Section.  Once
such an election is made by such Participant, contributions allocable to such
Participant (as adjusted for earnings and losses) after the date the Participant
receives a lump sum distribution or the final installment of an installment
distribution (as applicable), shall be paid to the Participant in a single lump
sum as soon as practicable after the end of the Plan Year to which such
contributions relate.
 

 
10

--------------------------------------------------------------------------------

 



 
5.4           Form of Payment
 
A Participant may elect to receive the Participant’s benefit in the form of a
single lump sum payment.  Alternatively, a Participant may elect to receive the
Participant’s benefit in the form of annual installments.  In either case, for
such election to be effective, such election must be made at least thirteen (13)
months prior to the date the Participant first becomes entitled to receive the
Participant’s benefit hereunder.  If a Participant does not choose a method of
payment, or fails to elect the payment option prior to the beginning of the
thirteen (13)-month period described above, payment shall be made on an annual
installment basis over an installment period of five (5) years.
 
Under the annual installment payment option, the installment payment period
shall not exceed ten (10) years.  Each annual installment payment shall equal
the Participant’s Account Balance divided by the number of annual installment
payments remaining to be paid in the annual installment payment period chosen by
the Participant (or the default installment period, if applicable).
 
Except as provided in Section 5.3, a Beneficiary entitled to payment shall
receive his or her benefit in the form of a single lump sum payment.
 
5.5           Hardship Withdrawals
 
In the event of a Participant's “unforeseeable emergency,” the Participant may
submit a written request to the Administrative Committee for an early withdrawal
from the Participant's Account Balance (herein called a “Hardship Withdrawal”).
 
The Administrative Committee may, in its sole discretion, grant a Hardship
Withdrawal, if the Administrative Committee determines that the Participant has
an unforeseeable emergency as hereinafter defined.  The amount of the Hardship
Withdrawal shall not exceed an amount reasonably needed for the unforeseeable
emergency and shall not exceed the vested balance of the Participant's Accounts
on the date of such Hardship Withdrawal. An unforeseeable emergency is defined
as a severe financial hardship resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in section 152(a) of
the Code), loss of the Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The  circumstances that will constitute
an unforeseeable emergency will depend upon the facts of each case.
 

 
11

--------------------------------------------------------------------------------

 



 
5.6           Early Withdrawals
 
Notwithstanding the aforementioned, the Participant may elect to receive a lump
sum distribution of all or a portion of the Participant's Account Balance by
submitting a written request to the Administrative Committee.  Such
distribution, however, will be subject to a ten percent (10%) early withdrawal
penalty. The withdrawal penalty is ten percent (10%) of the amount of the lump
sum distribution and will reduce such distribution.
 
The ten percent (10%) withdrawal penalty will be used by the Employer to offset
any required Employer contribution under this Plan.
 


 

 
12

--------------------------------------------------------------------------------

 

ARTICLE VI
 
MISCELLANEOUS
 
6.1           Administration of the Plan
 
The Plan shall be administered by the Committee.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the Employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.
 
6.2           Amendment of the Plan
 
The Plan may be amended, in whole or in part, from time-to-time, by the Board of
Directors of the Employer, without the consent of any other party.
 
6.3           Termination of the Plan
 
The Plan may be terminated, at any time, by action of the Board of Directors,
without the consent of any other party.  The termination of this Plan shall not
result in the granting of any additional rights to any Participant, such as, to
the extent not funded, full vesting of his Account, except as already provided
under the terms of Section 5.1 hereof.
 
6.4           Notices to Participants
 
From time-to-time, the Employer shall provide a Participant with an accounting
of the value of his Account.  Further, a Participant will be provided written
notice of any amendment of the Plan that affects his rights herein, and of the
termination of the Plan.
 
6.5           Non-Alienation
 
To the extent permitted by law, the right of any Participant or Beneficiary in
any Account balance hereunder shall not be subject in any manner to attachment
or other legal process for the debts of such Participant or Beneficiary, and any
such Account balance shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the National Western Life Insurance Company Grandfathered
Non-Qualified Deferred Compensation Plan as amended and restated effective as of
the Freeze Date, NATIONAL WESTERN LIFE INSURANCE COMPANY, as the Employer, has
caused its seal to be affixed hereto and these presents to be duly executed in
its name and behalf by its proper officers thereunto authorized this 18th day of
December, 2008.
 


 
ATTEST:
 
NATIONAL WESTERN LIFE
   
INSURANCE COMPANY
           
/S/Margaret M. Simpson
 
/S/James P. Payne
Asst. Secretary
       
Name:  James P. Payne
   
Title:  Senior VP-Secretary
     



 


 

 
14

--------------------------------------------------------------------------------

 
